Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 19, 2013.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-13-00770-CV



   IN RE BELL HOT SHOT COMPANY AND MELVIN WAYNE BALL,
                          Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              125th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2010-39439

                         MEMORANDUM OPINION

      On September 3, 2013, relators Bell Hot Shot Company and Melvin Wayne
Ball filed a petition for writ of mandamus in this court. See Tex. Gov’t Code
§ 22.221; see also Tex. R. App. P. 52. In their petition, relators ask this court to
compel the respondent, the Honorable Kyle Carter, presiding judge of the 125th
District Court of Harris County, to vacate a prior ruling and grant their motion for
independent psychological examination.
      Relators assert in their petition that the respondent denied their motion on
August 29, 2013. Relators have not provided this court with a copy of the order
denying their motion. Our record consists of just a hearing transcript dated June 10,
2013. The respondent did not rule on relators’ motion during that hearing. Instead,
he took their motion under advisement.

      Those seeking the extraordinary remedy of mandamus must follow the
applicable procedural rules. In re Le, 335 S.W.3d 808, 813 (Tex. App.—Houston
[14th Dist.] 2011, orig. proceeding). “Chief among these is the critical obligation
to provide the reviewing court with a complete and adequate record.” Id. (citing
Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992)); see also Tex. R. App. P.
52.7(a). Based on the incomplete record before us, we cannot determine that the
respondent even denied relators’ motion.

      Relators have not established that they are entitled to mandamus relief.
Accordingly, we deny their petition for writ of mandamus.


                                                   PER CURIAM

Panel consists of Justices Frost, Boyce, and Jamison.




                                           2